Citation Nr: 0637561	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a reduction in the evaluation for a musculoskeletal 
disorder resulting from an undiagnosed illness, from 20 
percent to 10 percent was proper. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978, and from November 1979 to November 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO reduced 
the disability rating for a musculoskeletal disorder 
resulting from an undiagnosed illness from 20 percent to a 
noncompensable rating effective February 11, 2003.  The 20 
percent rating had been in effect since December 6, 1993.

The appeal as to whether a reduction was proper was remanded 
by the Board in July 2004 to ensure VCAA compliance.

In an August 2005 rating decision, the RO increased the 
disability rating for a musculoskeletal disorder resulting 
from an undiagnosed illness from a noncompensable rating to a 
10 percent disability rating effective February 11, 2003.


FINDINGS OF FACT

1.  At the time of the reduction in evaluation, the 
musculoskeletal disorder resulting from an undiagnosed 
illness was manifested by pain in the hands without 
exacerbations.

2.  The rating determination reducing the veteran's 20 
percent evaluation for a musculoskeletal disorder resulting 
from an undiagnosed illness to 10 percent was procedurally 
and factually proper.


CONCLUSION OF LAW

The reduction in rating to 10 percent for a musculoskeletal 
disorder resulting from an undiagnosed illness is proper, and 
the criteria for the restoration of a 20 percent disability 
rating are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.114, Diagnostic Code 5025 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated July 2004, the Appeals Management Center 
informed the veteran of the medical and other evidence needed 
to substantiate his claims for service connection, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
also informed the veteran that he was to tell VA about any 
additional information or evidence.  This notice served to 
tell him to submit relevant records in his possession.  The 
veteran demonstrated his actual knowledge of the need to 
submit relevant evidence in his possession by submitting 
additional information in August 2006 and October 2006.

There was a timing deficiency with the July 2004 letter, 
because it was provided after the initial evaluation of April 
2003.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.  Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, supra.  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are unnecessary.  As just discussed, he has also received 
notice about the evidence needed to establish a rating.  He 
not received notice regarding an effective date.  However, 
the claim is being denied and no effective date is being set.  
The Dingess Court held that once service connection is 
established, the claim is substantiated and further VCAA 
notice is not required.  He is, therefore, not prejudiced by 
the absence of notice on that element.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Additionally, the veteran underwent VA examinations for 
evaluation of his service connected musculoskeletal disorder 
resulting from an undiagnosed illness in August 2001 and 
February 2003.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations for Ratings Reductions

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).

The effective date of the reduction will be the last day of 
the month in which a 60 day period from the date of notice to 
the veteran of the final action expires.  38 C.F.R. § 
3.105(e), (i)(2)(i).

In this case, in an April 22, 2003 rating decision, action 
was taken to reduce the evaluation of the veteran's 
disability from 20 percent to a noncompensable rating. The 
veteran was notified of this decision in a May 2003 letter, 
and the noncompensable evaluation became effective on 
February 11, 2003.  In an August 5, 2005 rating decision, the 
veteran's noncompensable disability rating was increased to 
10 percent disabling effective February 11, 2003.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. § 
3.105(e). The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  The 
veteran states in his October 2006 Informal Hearing 
Presentation that he has waived the 60 day waiting period and 
therefore submits the case before the Board for appellate 
review.

The veteran has not contended that the provisions of 38 
C.F.R. § 3.105(e) were not met.  Instead, he contends that 
his symptomatology supports entitlement to an evaluation of 
at least 20 percent. 

The reduction requirements of 38 C.F.R. § 3.344(a) and (b) 
apply only to reductions of ratings that have been in effect 
for five or more years, and are thus inapplicable to this 
case.  

The Court has held that several general regulations are 
applicable to all rating reduction cases, regardless of 
whether the rating at issue has been in effect for five or 
more years.  The Court has stated that certain regulations 
"impose a clear requirement that VA rating reductions, as 
with all VA rating decisions, be based upon review of the 
entire history of the veteran's disability."  Brown v. Brown, 
5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 
4.13).  

A rating reduction case requires ascertaining "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations." Brown, 5 Vet. App. at 421.  
Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that improvement reflects an improvement 
under the ordinary conditions of life and work.  Regulations 
also provide that reexamination disclosing improvement will 
warrant reduction in the rating.  38 C.F.R. § 3.344(c).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The veteran has received a disability rating under Diagnostic 
Code 5025, 38 C.F.R. § 4.71a, (2006) as a result of his 
original claim for service connection for an undiagnosed 
musculoskeletal illness (claimed as problems from Desert 
Storm to include body aches, flu-like symptoms, fatigue, 
rash, headaches and weight loss).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, a 10 percent 
disability rating is warranted for fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms when continuous 
medication is required for control.  A 20 percent rating is 
assigned when it is episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  A 40 percent rating is assigned when there is that are 
constant, or nearly so, and refractory to therapy.  A note 
under Diagnostic Code 5025 states that widespread pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities. 

Factual Background

The veteran is currently service connected at a 10 percent 
disability rating for a service connected musculoskeletal 
disorder resulting from an undiagnosed illness effective 
February 11, 2003.  This reduction was based on treatment 
reports from the Richmond, Virginia VA Medical Center (VAMC) 
from November 2000 to November 2002 as well as a VA 
examination on February 11, 2003.

In August 2001, the veteran underwent a VA Gulf War 
Guidelines examination.  The veteran presented with 
complaints of body aches and flu-like symptoms that began 
approximately a year earlier.  The diagnosis was multiple 
body aches and body rash as well as gastrointestinal symptoms 
occurring from medication ingestion.  While the examiner was 
unable to determine the basis for the veteran's complaints, 
he stated that all symptoms were indicative of Persian Gulf 
War syndrome illnesses.

In February 2003, the veteran again underwent a VA Gulf War 
Guidelines evaluation.  The veteran reported pain across his 
muscle areas which occurred intermittently several times 
throughout the year.  He also complained of significant joint 
pains of his hands.  He had no other significant complaints.

The musculoskeletal examination revealed no evidence of joint 
swelling or effusion.  There was no limitation of motion of 
any joints.  The diagnosis was joint pain of the hands and an 
undiagnosed musculoskeletal condition of the hands which the 
veteran has had for some time without resolution.

In December 2003, the veteran presented to the VAMC without 
physical complaints.  The veteran denied flu-like symptoms or 
generalized fatigue and angioedema.  He also denied that any 
muscle aches or pains got worse with exercise.  

Analysis

At the time of the rating reduction the veteran's disability 
was evaluated under a hyphenated diagnostic code, 8850-5025, 
in accordance with M21-1MR, Part IV, Subpart ii, Chapter 2 
(2005).  Diagnostic Code 8850 denotes an undiagnosed illness 
involving the musculoskeletal system, but contains no rating 
criteria.  Id.

The record at the time of the February 2003 rating reduction 
showed that the veteran's disability was manifested by 
complaints of pain in the hands.  There were no reports of 
exacerbations and hence, he did not meet the criteria for a 
20 percent evaluation under Diagnostic Code 5025.  This level 
of disability represented an improvement over what was shown 
on the 2001 examination, when the symptoms were reported to 
be widespread and flu like.

Other diagnostic codes pertaining to the joints and muscles 
provided for 20 percent evaluations, but those ratings 
required compensable limitation of motion or exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5002-5024 (2006).  The 
veteran was not shown to have any limitation of motion, and 
as just noted, was not found to have exacerbations.

Because the overall medical picture from the clinical 
records, medical notes and examinations did not show that the 
veteran met the criteria for an evaluation in excess of 10 
percent under Diagnostic Code 5025, and because those records 
showed improvement, the reduction in evaluation from 20 to 10 
percent was proper.38 C.F.R. § 3.344(c).

In light of the foregoing, the Board concludes that, the 
preponderance of the evidence favored the reduction in the 
rating from 20 to 10 percent.  38 U.S.C.A. § 5107(b) 
(West2002); 38 C.F.R. §§ 3.105(e), 3.344(c); 4.7, 4.21 
(2006).


ORDER

Reduction in the evaluation for a musculoskeletal disorder 
resulting from an undiagnosed illness, from 20 percent to 10 
percent was proper.  The appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


